Littue, J.
1. To render a confession of guilt admissible as evidence it must have been made voluntarily, without being induced by another by the slightest hope of benefit. Hence, any advice to a prisoner under arrest by the officer having her in custody, to the effect that if she knew anything she had better tell it, vitiates a confession induced thereby. Green v. State, 88 Ga. 516.
2. When in the trial of a criminal case it becomes a question whether or not the accused made a confession, a charge assuming that he did so is erroneous. Under such circumstances, the court should, in the proper connection, distinctly instruct the jury to ascertain from the evidence whether a confession has been in fact made.
Argued June 17,
Decided July 22, 1901.
Indictment for murder. Before Judge Evans. Johnson superior court. May 18, 1901.
James K. Hines, Kent & Hatcher, and John Ii. Cooper, for plaintiff in error. J. M. Terrell, attorney-general, and B. T. Bawlingsf solicitor-general, contra.
3. Other than as above indicated, there was at the trial now under review no-material error a repetition of which will probably occur on the next hearing.

Judgment reversed.


All the Justices concurring.